Citation Nr: 1631099	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  09-32 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for residuals of colorectal cancer, to include as secondary to asbestos exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from May 1967 to November 1986.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in San Diego, California.

In January 2011, the Board remanded the appeal to schedule the Veteran for a hearing.  He was afforded a Travel Board hearing in October 2011 before the undersigned Veterans Law Judge sitting at San Diego, California.  A transcript is of record.

In February 2012, December 2014, and May 2015, the Board again remanded the appeal for further development.  It is once again before the Board for consideration.

In addition, in May 2015, the Board remanded the issue of entitlement to service connection for sleep apnea for a Travel Board hearing.  Although this has not yet been accomplished, a review of the Virtual VA file indicates that the RO is taking action on this issue and the Veteran has been placed on a list of people waiting for a hearing.  Accordingly, at this juncture, the Board will decline jurisdiction over this issue.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

Colorectal cancer is not shown to have been present in service, nor are any residuals the result of any incident or incidents of the Veteran's period of active military service, to include any exposure to asbestos.
CONCLUSION OF LAW

Residuals of colorectal cancer were not incurred in or aggravated by active military service, nor may they be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In June 2007, VA notified the Veteran of the information and evidence needed to substantiate the claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Numerous private treatment records from Kaiser Permanente and the University of California, San Diego, which the Veteran has identified as pertinent to the present appeal, have been obtained; in June 2013, the appellant indicated that all records from those facilities had been associated with the claims file.  Pertinent medical records associated with the Naval Medical Center San Diego have also been obtained.  In addition, medical opinions, which, for reasons described in further detail below, the Board finds adequate, have been obtained.

Pursuant to the Board's January 2011, February 2012, December 2014, and May 2015, remands, the AOJ afforded the Veteran a Travel Board hearing, obtained pertinent medical and service treatment records, and obtained medical opinions addressing the etiology of the Veteran's residuals of colorectal cancer, to include whether it is secondary to any asbestos exposure.  Accordingly, the Board finds that there has been substantial compliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board further acknowledges that in July 2015, following the most recent June 2015 supplemental statement of the case, but prior to transfer of the appeal to the Board, the Veteran submitted additional private treatment records which he alleged were pertinent to the appeal.  The Board has reviewed these records but finds that the evidence contained therein is either irrelevant to the issue on appeal or duplicative of the evidence previously considered by the AOJ.  Hence, a remand for issuance of a supplemental statement of the case is not warranted.  See 38 C.F.R. §§ 19.31, 19.37 (2015).

Service Connection

The Veteran in this case seeks entitlement to service connection for residuals of colorectal cancer, which he relates to claimed asbestos exposure during service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease such as a malignant tumor is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Again, the Veteran in this case asserts that his colon cancer and residuals are due to asbestos he was allegedly exposed to during service.  In support of his claim, he has submitted articles, textbook literature, internet research, and medical studies purportedly establishing a link between asbestos exposure and various forms of cancer.

Numerous post-service treatment records show that following a December 2000 diagnosis of colorectal cancer, the Veteran underwent surgical resection of the large intestine.  Since then he has had a functioning colostomy.  He has thus met the current disability requirement.  The dispositive issue is therefore whether these residuals are in some way related to service.  There are essentially two medical opinions addressing this matter.

In September 2014, a VA physician opined, after reviewing the claims file and performing an examination, that the appellant's residuals of colorectal cancer were less likely than not related to asbestos exposure.  Initially, the examiner noted that in his opinion, the Veteran had prior asbestos exposure based on chest X-rays and CT scans indicating evidence thereof, as well as the Veteran's testimony that while in the Navy he stood watch in areas where pipe lagging was occurring and, as a master-at-arms, he inspected every area of the ship where he easily could have become exposed to asbestos fibres.

As to whether any asbestos exposure may have caused the Veteran's colorectal cancer, the examiner noted that he had reviewed the literature provided by the Veteran regarding the relationship of both inhaled and ingested asbestos to colorectal cancer.  He noted that while one study of Norwegian sailors showed a higher-than-expected number of cancers of the colon and rectum, the number was not statistically significant for all personnel or even for sailors with exposures greater than two years.  The examiner added that the medical resource UpToDate did not list asbestos as a risk factor for colorectal cancer.  Based on this evidence, the examiner determined that although the Veteran had provided information stating that gastrointestinal cancer incidence is increased in those persons exposed to asbestos, there was no statistical significance in any of the data.  Moreover, the term "gastrointestinal cancer" is usually an aggregate term and the studies and textbook literature did not separate out colorectal cancer from other gastrointestinal cancers.  Finally, the biggest known risks are genetic, which were not relevant in the Veteran's case, and sporadic (with no known cause) as was applicable to the Veteran's case here.

In December 2014 and May 2015, the Board remanded the appeal for an addendum opinion to address whether colorectal cancer was, aside from any asbestos exposure, otherwise related to or incurred in service.

In June 2015, the same VA physician opined, after again reviewing the claims file, that it was less likely than not that the appellant's colorectal cancer residuals were otherwise related to service or an incident thereof.  The examiner observed that the initial colorectal cancer diagnosis had been made in December 2000, 14 years after the Veteran had separated from service, and at an age when the risk for that condition was not trivial.  Because there had been no evidence of anorectal disease since his April 1968 appendicitis, aside from one or two episodes of acute gastroenteritis, the examiner concluded that the Veteran did not have any precursor condition to anorectal cancer at separation in 1986.  While there was a post-service treatment record indicating that the Veteran had first reported bright red rectal bleeding in 1988, this would have occurred more than one year after separation from service.  Moreover, at that time, the bleeding was felt to be due to hemorrhoids, a suspicion that was later confirmed in 1994 when a prolapsed hemorrhoid was found on examination.  Thus, the examiner concluded, the bright red rectal bleeding that onset in 1998 was likely due to hemorrhoids, not cancer.

The examiner further reasoned that since the development of conventional anorectal cancer takes at least "two genetic hits," first developing in polyps, some of which eventually transform over 10 years into cancer, it was possible but unlikely that the cancer was present as early as 1990.  Backdating the cancer from December 2000, since the Veteran's rectal bleeding was intermittent and not constant, and because the cancer at diagnosis was small with ulceration, it was unlikely that it had been present even since 2000, let alone 1988 or 1986.  Such a cancer or its predecessor polyp would have been expected to have bled constantly (particularly since there was ulceration) or grown larger than 2x1 cm which was the maximum dimension at resection.  Finally, the examiner noted that it was significant that a June 2001 pathology report revealed no asbestos fibers.

Based on the above, the Board finds that a preponderance of the most probative evidence is against the claim.  Indeed, service treatment records show that upon separation in October 1986, while the Veteran reported that he did not know whether he had piles or rectal disease, the examiner noted a normal anus and rectum.  Post-service treatment records are consistent with the examiner's description of the Veteran's medical history and, at the October 2011 hearing, the Veteran reported that he had first noticed signs and symptoms later attributed to colon cancer around the year 2000.

For the same reasons, to the extent colorectal cancer may be considered a malignant tumor, the record does not show evidence of tumors while in service or within one year following separation from service pursuant to 38 C.F.R. § 3.309(a).  There is similarly no probative evidence showing a continuity of symptomatology since service.  Walker, 708 F.3d at 1331.

Hence, as the VA opinions were provided by a medical doctor and were supported by rationales that are consistent with the evidence of record, the Board affords them significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Both opinions are thoroughly reasoned, detailed, and accurately reference evidence in the claims file.  Moreover, both opinions were made following a review of entire claims file and clearly indicate that the examiner fully considered all potentially relevant medical evidence as well as the Veteran's contentions.  While the examiner indicated in the June 2015 opinion that he had reviewed the entire VBMS record but did not specifically indicate that he had reviewed the Virtual VA electronic claims file, the Board's review of the claims file reveals that the evidence contained in the Virtual VA file is entirely duplicative or irrelevant to the issue of appeal.  Thus, the Board finds both opinions to be adequate and therefore entitled to substantial probative weight.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Significantly, there is no contrary opinion.

To the extent the Veteran has offered his opinion that his colon cancer residuals are related to service, this testimony appears to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent he is competent to so opine, the specific, reasoned opinions of the VA examiner are of greater probative weight than any such general lay assertions.

Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for residuals of colorectal cancer, to include as secondary to asbestos exposure, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


